DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 09/04/2021. Claims 1-4, 7-13 and 16-24 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Jonathan D. Hanish, reg. no. 57,821, on 09/04/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
1.	(Amended)  A computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor, a request for a transportation service associated with an airport, the request comprising flight information;
determining, by the computer system, an entrance geographic location for the airport based on the flight information, the entrance geographic location representing an entrance for the airport, the determining the entrance geographic location comprises retrieving the entrance geographic location for the airport from a database based on the flight information, the entrance geographic location being stored in association with the airport in the database;
generating, by the computer system, route information based on the retrieved entrance geographic location, the route information indicating a route from an origin geographic location of a computing device of a user to the entrance geographic location of the airport;
causing, by the computer system, the generated route information to be displayed within a user interface on a computing device of the user;
detecting, by the computer system, that a current geographic location of the computing device of the user is within a predetermined distance of the entrance geographic location of the airport; and
causing, by the computer system, a visual representation of a terminal located within the airport and corresponding to the entrance geographic information to be highlighted within the user interface of the computing device in response to the 
5.	(Canceled).
6.	(Canceled).
10.	(Amended)  A system comprising:	at least one hardware processor; and	a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations, the operations comprising:
receiving a request for a transportation service associated with an airport, the request comprising flight information;	determining an entrance geographic location for the airport based on the flight information, the entrance geographic location representing an entrance for the airport, the determining the entrance geographic location comprises retrieving the entrance geographic location for the airport from a database based on the flight information, the entrance geographic location being stored in association with the airport in the database;	generating route information based on the retrieved entrance geographic location, the route information indicating a route from an origin geographic location of a computing device of a user to the entrance geographic location of the airport;	causing the generated route information to be displayed within a user interface on a computing device of the user;
detecting that a current geographic location of the computing device of the user is within a predetermined distance of the entrance geographic location of the airport; and
causing a visual representation of a terminal located within the airport and corresponding to the entrance geographic information to be highlighted within the user interface of the computing device in response to the detecting that the current geographic location of the computing device of the user is within a predetermined distance of the entrance geographic location.
14.	(Canceled).
15.	(Canceled).
19.	(Currently Amended)  A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations, the operations comprising:	receiving a request for a transportation service associated with an airport, the request comprising flight information;	determining an entrance geographic location for the airport based on the flight information, the entrance geographic location representing an entrance for the airport, the determining the entrance geographic location comprises retrieving the entrance geographic location for the airport from a database based on the flight information, the entrance geographic location being stored in association with the airport in the database;	generating route information based on the retrieved entrance geographic location, the route information indicating a route from an origin geographic location of a computing device of a user to the entrance geographic location of the airport;
detecting that a current geographic location of the computing device of the user is within a predetermined distance of the entrance geographic location of the airport; and
causing a visual representation of a terminal located within the airport and corresponding to the entrance geographic information to be highlighted within the user interface of the computing device in response to the detecting that the current geographic location of the computing device of the user is within a predetermined distance of the entrance geographic location.
23.	(New)	The non-transitory machine-readable medium of claim 19, wherein the flight information comprises a type of flight, the type of flight comprising an arrival flight or a departure flight.
24.	(New)	The non-transitory machine-readable medium of claim 19, wherein the causing the visual representation of the terminal to be highlighted comprises applying a visual effect to an outline of the terminal.
Allowable Subject Matter
Claims 1-4, 7-13 and 16-24 are allowed.
Regarding to claims 1, 10 and 19, the best prior art found during the prosecution of the application,  ENO Patent Application No. :( US 2019/0137292 Al) hereinafter referred as ENO. ENO discloses the navigation platform that provides a user device with a set of navigational directions to a preferred entrance associated with a location that has multiple entrances. The navigation platform can receive, from a user device, a request for a set of navigational directions to a location that has multiple entrances. In this case, the navigation platform can select an entrance, of the multiple entrances, by analyzing location information and user preferences included in the request. Furthermore, the navigation platform can determine the set of navigational directions using geographic map metadata associated with the location. the navigation platform can receive a request for a set of navigational directions. The request can include a current location of the user device, a location identifier that is associated with a requested location. The one or more user preferences can include routing preferences. The additional location information can identify a particular geographic location within a location. The user can interact with the user device to request a set of navigational directions to mall. However, ENO fail to teach the selective highlighting map features associated with places. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the indication of a route from an origin geographic location of a computing device of a user to the entrance geographic location of the 1, 10 and 19 as a whole and further defined by the latest amendments filed on 09/04/2021. Therefore, claims 1, 10 and 19 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	 P.O. Box 1450
Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642